Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MaryAnne Armstrong on 9 August 2022.
Claim 17 was amended as follows:
17. (currently amended) The composition of claim 1, wherein the LNP comprises a cationic lipid according to formula III:  
    PNG
    media_image1.png
    72
    191
    media_image1.png
    Greyscale
) or a pharmaceutically acceptable salt, tautomer, prodrug or stereoisomer thereof, wherein: 
L1 or L2 is each independently -O(C=0)-, -(C=O)O-, -C(=0)-, -0-, -S(O)X-, -S-S-, -C(=0)S-, - SC(=0)-, -NRaC(=0)-, -C(=O)NRa-, -NRaC(=O)NRa-, -OC(=O)NRa- or -NRaC(=0)0-, 
Page 6 of 8G1 and G2 are each independently unsubstituted C1-C12 alkylene or C1-C12 alkenylene; G3 is C1-C24 alkylene, C1-C24 alkenylene, C3-C8 cycloalkylene, or C3-C8 cycloalkenylene; 
Ra is H or C1-C12 alkyl; 
R' and R2 are each independently C6-C24 alkyl or C6-C24 alkenyl;
 
    PNG
    media_image2.png
    17
    382
    media_image2.png
    Greyscale

 R4 is C1-C12 alkyl; 
RS is H or C1-C6 alkyl; and 
X is 0, 1 or 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janet L Andres whose telephone number is (571)272-0867. The examiner can normally be reached Monday through Friday, 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L ANDRES/Supervisory Patent Examiner, Art Unit 1648